



EXHIBIT 10.1


To:    Eric Nodiff


From:    George L. Fotiades


Date:    March 29, 2019


RE:    RETIREMENT AGREEMENT


Eric, this letter confirms that your voluntary retirement from Cantel Medical
Corp. (“Cantel” or the “Company”) will be effective on July 31, 2019 (the
“Retirement Date”). Based on our discussions, this letter also confirms both (i)
the final pay and benefits you will receive, and (ii) the retirement benefits
you are eligible to receive if you sign and return the original of this
Retirement Agreement (“Retirement Agreement”) and the General Release attached
hereto as Exhibit A (the “General Release”) (the Retirement Agreement and
General Release being referred to collectively as the “Agreement”) to the
Company (as instructed below) and do not rescind the release of ADEA Claims (as
defined below) under Section 11 of the General Release, all within the time
frames noted below. All payments and benefits under this Retirement Agreement
are subject to you abiding by all other terms of this Agreement. Payments made
to you under this Retirement Agreement are subject to applicable withholdings,
taxes and deductions, and will, unless otherwise provided for herein, be paid
when in cash through the Company’s payroll system in the ordinary course.


1.
Final Pay and Benefits. Regardless of whether you sign and return the General
Release, you will receive the final pay and benefits set forth in this Section 1
as follows:



•
Final Pay. Provided that you continue to meet the duties and responsibilities of
your position, you will be paid your regular base salary through and including
the Retirement Date, as well as any accrued and unused PTO through such date.



•
Reimbursement of Expenses. Provided that you apply for reimbursement in
accordance with the Company’s established expense reimbursement procedures
(within the period required by such procedures but under no circumstances later
than ninety (90) days after the Retirement Date), the Company will reimburse you
for expenses to the extent to which you are entitled under such procedures not
later than the payment date for the payroll period next following the date on
which you apply for reimbursement.



•
Benefits. Your 401(k) and welfare benefits (to the extent you continue to remain
eligible under the various plans) will remain in effect through your Retirement
Date. You will have the option to continue your existing group health (medical,
dental and/or vision) benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for up to 18 months, or for such other
period as provided by law, provided that you pay the required premiums for COBRA
continuation coverage (subject to Section 2 below). Your COBRA period will begin
on August 1, 2019 (the first day of the first month following the month in which
the Retirement Date occurs) (your “COBRA Start Month”). You will receive COBRA
information from our COBRA administrator within fourteen (14) days following the
Retirement Date, which will include information regarding the premiums you would
be required to pay. All other benefits, including but not limited to PTO and
holiday pay, end on the Retirement Date. Your 401(k) benefits are governed by
applicable plan documents.



2.
Retirement Package. In addition to the final pay and benefits addressed in
Section 1 above, the Company will provide you with the benefits (including the
Consultant Agreement, defined below)






--------------------------------------------------------------------------------





set forth in this Section 2 (the “Retirement Package”) to which you might not
otherwise be entitled, provided that you: (i) have reasonably continued to meet
the duties and responsibilities of your position through the Retirement Date as
agreed to by you and the Company; (ii) sign and return the original of the
General Release to Ms. Jean Casner, Senior Vice President - Chief Human
Resources Officer, Cantel Medical Corp., 150 Clove Road, Little Falls, New
Jersey 07424, by hand, email to HRIS@cantelmedical.com (with a copy to
jcasner@cantelmedical.com), mail or overnight courier no earlier than the
Retirement Date and no later than twenty-one (21) days following the Retirement
Date; (iii) do not rescind the release of ADEA Claims under the General Release
during the Rescission Period (defined in Section 11 of the General Release); and
(iv) abide by all other terms of this Agreement.


The lump sum payments set forth below (Retirement Payment and MICP payment) will
be made within the time frames set forth below, provided that the Company has
received the original signed General Release from you within the required time
period and that the Rescission Period (defined in Section 11 of the General
Release) has expired without rescission by you, and further provided that you
abide by all other terms of this Agreement. All payments made to you under this
Retirement Agreement are subject to all applicable withholdings and taxes and
will be paid through the Company’s payroll system in the ordinary course.


◦
Retirement Payment: The Company will pay you the sum of $491,438 (the
“Retirement Payment”). Such payment will be made in a lump sum at a time agreed
by you and the Company that is (i) no sooner than two weeks after the Company’s
receipt of the original signed General Release from you within the required time
period and the expiration of the Rescission Period without rescission by you,
and (ii) no later than January 31, 2020, and is subject to abiding by all other
terms of this Agreement.



◦
MICP Payment: You will receive your full (unprorated and unadjusted as a result
of performance) MICP payment with respect to the fiscal year ending July 31,
2019 (“FY2019”) at the target percentage (55%) of your base salary in effect on
your Retirement Date. Such MICP payment will be made in a lump sum two weeks
after the Company’s receipt of the original signed General Release from you
within the required time period and the expiration of the Rescission Period
without rescission by you.



◦
LTI: All unvested restricted stock awards (“RSAs”) and restricted stock units
(“RSUs”) granted to you by Cantel will be accelerated (with any
performance-based RSAs and RSUs vesting based on target performance
(notwithstanding the terms thereof), with no upward or downward adjustment to
the award regardless of the actual performance thresholds achieved), fully
vested and no longer subject to forfeiture as of the Retirement Date, or a cash
equivalent payment to any such accelerated award will be paid by Cantel;
provided that the election to make a cash equivalent payment shall be at
Cantel’s sole discretion. Notwithstanding any provision in any applicable RSA
agreement or RSU agreement to the contrary, (i) shares in settlement of the
vested RSAs, and accrued and unpaid dividends associated therewith, will be
delivered or the cash equivalent paid, as applicable, shortly after your
Retirement Date (but effective as of the Retirement Date) and (ii) shares in
settlement of the vested RSUs, including all dividend equivalents associated
therewith, will be delivered or the cash equivalent paid, as applicable, as of
the vesting date provided for in the original grant of such RSUs. You
acknowledge and agree that you are not entitled to, and are not receiving, any
additional equity awards or cash equivalents on or after the date of this
Retirement Agreement, other than as set forth in this Section and Section 7 of
this Retirement Agreement.








--------------------------------------------------------------------------------





◦
Full Payment of COBRA Premiums: Beginning with the COBRA Start Month, the
Company will pay the employer and employee portion of the premiums for COBRA
continuation coverage for you and/or one or more qualified beneficiaries (to the
extent you elect such COBRA coverage) until the earliest of (i) nineteen (19)
months, (ii) you become eligible for coverage under another group health plan
offered by your employer or your spouse’s employer or (iii) you are no longer
eligible for COBRA coverage (as applicable, the “COBRA Payment Period”). If you
wish to continue COBRA coverage beyond the end of the COBRA Payment Period and
such coverage is otherwise available under the applicable plan, you must pay the
required COBRA premiums as in effect from time to time and as set forth in the
COBRA information you receive from the Company’s COBRA administrator.



Notwithstanding the preceding paragraph, if the Company determines that all or a
portion of the payment of the COBRA premiums under this Section would result in
a violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code or any statute or regulation of similar effect (including but not
limited to the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then in lieu of paying
the COBRA premiums, the Company shall impute the equivalent amount into your
income throughout the COBRA Payment Period. Such payment will be subject to
applicable withholdings. By your signature below, you acknowledge and agree that
the Company may modify or terminate its group health plans at any time and that,
notwithstanding the above, you shall have the right to participate in the
Company’s group health plans only in accordance with the applicable plan
documents. You further agree to promptly provide the Company notice if you
become covered or eligible to be covered under a group health plan of your
employer or your spouse’s employer.


◦
Consultant Agreement. The Company will provide you with a twelve (12) month
Consultant Agreement (substantially in the form of Exhibit B hereto), commencing
on the first day following the Retirement Date and ending on July 31, 2020
pursuant to which you will be available to consult on matters such as mergers &
acquisitions and anti-corruption training, as well as other legal work as may be
agreed from time to time. During the consulting period you will report to Jeff
Mann. The consulting fee will be $27,500 per month, subject to the terms of the
Consultant Agreement. The Company will have the option to renew the consulting
term for an additional year in its discretion (provided that you are willing to
continue providing services).



◦
Miscellaneous. Following the Retirement Date, you will be permitted to retain
your cell phone provided by the Company; provided, however, that you must first
have the Company’s IT department delete from the cell phone any proprietary or
confidential information, software and other information and material deemed
necessary or appropriate by the Company. The Company will reimburse you up to
$1,500 for the purchase of a new laptop computer, and the Company’s IT
department will transfer documents/data it deems appropriate, e.g., contact
file, personal documents and photographs, to your new personal computer. You
acknowledge that the Company may be required to impute the value of the cell
phone into your income or treat the reimbursement for the purchase of a new
laptop computer as additional taxable compensation.



3.Governing Law; Jurisdiction. This Retirement Agreement will be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to principles of conflicts of laws. As to any dispute concerning or arising out
of this Retirement Agreement, each of Cantel and you hereby expressly consent to
personal jurisdiction in the State of New Jersey, hereby submit to the exclusive
jurisdiction of the state and federal courts located in the State of New Jersey,
County of Passaic, and further agree not to assert that any action brought in
such jurisdiction has been brought





--------------------------------------------------------------------------------





in an inconvenient forum or that such venue is improper. To the extent permitted
by law, any and all claims asserted in such an action shall be adjudicated by a
judge sitting without a jury.


4.
Tax Consequences. Notwithstanding any action the Company takes under Section 2
with respect to any or all income tax, payroll tax or other tax-related
withholding with respect to payments under this Retirement Agreement, the
ultimate liability for all taxes with respect to such payments is and remains
your responsibility and the Company (i) makes no representation or undertakings
regarding the treatment of any tax-related items in connection with this
Retirement Agreement, and (ii) does not commit to structure the payments to
reduce or eliminate your liability for any taxes with respect to the payments.



5.
Section 409A. This Retirement Agreement, and any payment hereunder, is intended
to be exempt from Section 409A of the Internal Revenue Code (“Section 409A”)
under the short-term deferral exemption to the maximum extent permitted by
Section 409A. However, to the extent that this Retirement Agreement or any
payment hereunder is subject to Section 409A, this Retirement Agreement will be
construed and interpreted in a manner that is consistent with the requirements
of Section 409A. For these purposes, each “payment” (as defined by Section 409A)
made under this Retirement Agreement shall be considered a “separate payment.”
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Retirement Agreement comply with
Section 409A and in no event will the Company, its divisions and affiliates nor
their respective directors, officers, employees or advisers be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A.



If this Retirement Agreement (or any portion thereof) is subject to Section 409A
and any amount subject to Section 409A becomes payable as a result of your
“separation from service” (as defined under Section 409A) and at such time you
are a “specified employee” (as defined under Section 409A), payment of such
amount shall be delayed and shall be paid (without interest) on the first day of
the seventh calendar month following the date of your “separation from service.”


6.
Severability. If any one or more of the provisions of this Retirement Agreement
is held invalid, illegal or unenforceable, the remaining provisions of this
Retirement Agreement shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable valid, legal
and enforceable provision that comes closest to the intent of the parties.



7.
2014 Severance Agreement; Change in Control. You agree that you are not entitled
to severance or any other amounts payable or benefits due under the Amended and
Restated Executive Severance Agreement dated as of November 17, 2014 between you
and the Company (the “2014 Severance Agreement”) and that agreement shall have
no further force and effect as between the parties except with respect to the
definitions provided in the following paragraph.



In the event (i) a “Change in Control” of Cantel (as defined in the 2014
Severance Agreement) occurs prior to or within six (6) months after the
Retirement Date or (ii) a “Potential Change in Control” of Cantel (as defined in
the 2014 Severance Agreement) occurs prior to the Retirement Date and a
resulting “Change in Control” (as defined in the 2014 Severance Agreement)
occurs within fifteen (15) months following the Retirement Date, then in
addition to the other payments under this Agreement, Cantel will pay you a lump
sum of (x) $984,238 plus (y) the difference in the cash equivalent value of your
TSR-based RSA and RSU grants actually vested on your Retirement Date pursuant to
Section 2 of this Retirement Agreement and the reasonably estimated value of
such LTI grants had the grants been adjusted upward (but not downward) pursuant
to the original terms of the TSR-based RSA and RSU grant documents as of July
31, 2019





--------------------------------------------------------------------------------





(collectively, the two (2) payments being the “CIC Payment”). The CIC Payment
will be paid to you within ten (10) calendar days following the date of the
Change in Control.




Eric, I would like to personally thank you for your many years of dedication and
contributions to Cantel and wish you well in your retirement.


Sincerely,


CANTEL MEDICAL CORP.






By: ___________________________
George L. Fotiades
President and CEO, Cantel Medical Corp.







--------------------------------------------------------------------------------





ACCEPTANCE AND AGREEMENT TO RETIREMENT AGREEMENT


By signing below, I, Eric Nodiff, acknowledge and agree to the following:


•
I have had adequate time to consider whether to sign this Retirement Agreement.

•
I have read this Retirement Agreement carefully.

•
I understand, accept and agree to all of the terms of this Retirement Agreement.

•
At the time of signing this Retirement Agreement, I have no knowledge of any
Claims (as defined in the General Release).

•
I have not, in signing this Retirement Agreement, relied upon any
representations or statements, written or oral, or explanations made by the
Company except for those specifically set forth in this Retirement Agreement.

•
I intend this Retirement Agreement to be legally binding.

•
I have kept a full copy of this Retirement Agreement for my records.







____________________________________        ______________________________________                                                    
Date                            Eric Nodiff


 







--------------------------------------------------------------------------------





Exhibit A


GENERAL RELEASE


To:    Eric Nodiff


From:    George L. Fotiades


Date:    [INSERT]


RE:    GENERAL RELEASE


Eric, reference is made to the Retirement Agreement by and between you and
Cantel Medical Corp. (“Cantel” or the “Company”) dated March __, 2019
(“Retirement Agreement”). For purposes of this General Release, capitalized
terms used but not defined herein shall have the respective meanings ascribed to
them in the Retirement Agreement.


In accordance with the terms of the Retirement Agreement, you are eligible to
receive the Retirement Package set forth in the Retirement Agreement if you sign
and return the original of this General Release to the Company (as instructed
below) and do not rescind the release of ADEA Claims (as defined below) under
Section 11 of this General Release, all within the time frames noted below.


1.
General Release of Claims. By signing this General Release, you agree that the
Retirement Package, and other benefits set forth in the Retirement Agreement,
constitute adequate consideration for your release and waiver of claims as set
forth below.  For valuable consideration you receive from the Company pursuant
to the Retirement Agreement, you, on behalf of yourself and your heirs,
executors, administrators, trustees, representatives, successors and assigns
(collectively, the “Releasors”) hereby release, waive and forever discharge all
claims, demands, causes of actions, administrative claims, obligations,
liabilities, claims for punitive or liquidated damages or penalties, any other
damages, any claims for costs, disbursements or attorney’s fees, any individual
or class action claims, and any other claims or demands of any nature
whatsoever, whether asserted or unasserted, known or unknown, absolute or
contingent that you or any of the other Releasors have or may have against the
Company, any parent, subsidiary, division, affiliated or related entities, its
and their present and former officers, directors, shareholders, trustees,
employees, agents, attorneys, insurers, representatives and consultants, and the
current and former trustees and administrators of any pension or other benefit
plan applicable to the employees or former employees of any of them, and the
successors, predecessors and assigns of each (collectively “Releasees”), arising
out of, or in any manner based upon, or related to, any act, occurrence,
transaction, omission or communication that transpired or occurred at any time
on or before the date of your signing of this General Release.



Without limitation to the foregoing, you specifically release, waive and forever
discharge the Releasees from and against: any and all claims arising out of or
relating to your employment by the Company (and/or by any of the other
Releasees), the terms and condition of such employment and/or the termination of
such employment; any and all claims that arise under the U.S. Constitution, the
New Jersey Constitution, the New Jersey Law Against Discrimination, N.J. Rev.
Stat. § 10:5-1 et seq., the New Jersey Family Leave Act, N.J. Stat. § 34:11B-1
et seq., the New Jersey Conscientious Employee Protection Act, N.J. Stat. §
34:19-1 et seq., any claims under any other New Jersey or other state or local
anti-discrimination, employment or human rights laws or regulations, or any
other New Jersey





--------------------------------------------------------------------------------





or other state or local law, ordinance or regulation, any claims under any other
state or local law, ordinance or regulation, any claims under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., the Equal Pay Act, the federal
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the National Labor
Relations Act, 29 U.S.C. § 151 et seq., the Genetic Information
Nondiscrimination Act, 42 U.S.C. § 2000ff et seq., the Sarbanes-Oxley Act, 15
U.S.C. § 7201 et seq., the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et
seq., and any amendments to any of the above; any and all claims arising under
any other local, state or federal constitution, statute, ordinance, regulation
or order, or that involve claims for discrimination or harassment based on age,
race, religion, creed, color, national origin, ancestry, affectional or sexual
orientation, sexual preference, gender identity or expression, military or
veterans status, sex, disability, marital status, pregnancy, genetic
information, or any other legally protected category or characteristic; any and
all claims for wages, salary, commissions, expense reimbursement, or other
compensation; any and all claims for retaliation, reprisal, wrongful discharge,
breach of contract (express or implied); any and all whistleblower claims under
any federal, state or local law or regulation or under common law; and/or any
other tort, contract or other statutory or common law cause of action,
including, without limitation, any claims for attorneys’ fees, costs or
disbursements.


2.
Release of Unknown Claims. You understand that this release extends to all of
the aforementioned claims and potential claims, whether now known or unknown,
suspected or unsuspected (collectively, “Claims”).



3.
Excluded Claims. You are not, by signing this General Release, releasing or
waiving (i) any vested interest you may have in any stock grants, stock options
or other forms of equity awards, 401(k) or other retirement plan by virtue of
your employment with the Company, subject to the terms and conditions of the
applicable plans, any grant or award agreement and applicable law, (ii) any
rights or claims that may arise after this General Release is signed by you,
(iii) the right to institute legal action for the purpose of enforcing the
provisions of this General Release or the Retirement Agreement, (iv) any right
you may have to apply for any state unemployment insurance benefits, (v) any
workers compensation benefits to which you may be entitled under applicable law,
(vi) any rights to indemnification under any agreement with the Company, any
certificate of incorporation or by laws (or comparable organizational document)
of the Company or any applicable insurance policy of the Company with respect to
acts or omissions by you occurring or alleged to have occurred during the course
of your employment by the Company (and/or by any of the other Releasee
entities), subject to the applicable definitions, terms and conditions of any
such agreement, certificate of incorporation, by laws (or comparable
organizational document), insurance policy and applicable law, or (vii) any
rights for continuation coverage under COBRA. Additionally, nothing in this
General Release waives or otherwise limits your right to: file a charge or
complaint with the U.S. Equal Employment Opportunity Commission (“EEOC”) (and/or
with any other government agency); testify, assist or participate in any
investigation, hearing or proceeding conducted by the EEOC (and/or by any other
government agency); or challenge under the Older Workers Benefit Protection Act
(“OWBPA”) (29 U.S.C. § 626) the knowing and voluntary nature of your release of
any claims that you may have under the ADEA. However, neither the immediately
preceding sentence nor any other provision in this General Release constitute a
waiver of any kind by any of the Releasees of their right to assert the Release
set forth in this General Release as a defense to any charge or complaint filed
with the EEOC, any other government agency, any court, and/or any other
tribunal. Additionally, you hereby waive any right to, and agree that you will
not accept, any monetary award or recovery resulting from a filing of a charge
or complaint by or with the EEOC, any other government agency, any court, and/






--------------------------------------------------------------------------------





or any other tribunal against the Company (and/or against any of the other
Releasees) asserting or alleging any claim, demand or cause of action that has
been released or waived in this General Release. In addition, for the avoidance
of doubt, nothing in this General Release shall be interpreted to limit your
right to receive an award to which you may be entitled for information provided
to the U.S. Securities and Exchange Commission (“SEC”), the U.S. Commodity
Futures Trading Commission (“CFTC”), or equivalent state securities enforcement
agencies.


4.
Cooperation on Transition of Business. You agree that you will provide to the
Company on or before your Retirement Date, and at any time upon the Company’s
reasonable request following the Retirement Date, a list and status of current
work projects and other information requested by the Company to ensure an
orderly transition of such projects. You agree to also provide a list of any
current action items with key customers and/or vendors or external communication
follow up with customers or vendors that need to occur to ensure continuation of
business. You also agree to assist and cooperate with the Company in the
transition of work responsibilities.



5.
Return of Property. You acknowledge by your signature to this General Release
that as of the date you sign this General Release you have returned to the
Company all property of the Company or any related entity, including laptops,
tablets, external storage devices, any other electronic devices and equipment,
or any other property issued to you during the course of employment and all
documents, files, correspondence, emails and other electronic communications,
reports, materials, legal documents, contracts, marketing materials, and other
items, whether in hard copy, on DVD, disc, flash drive or other storage
mechanism, or on any electronic device, or otherwise, including all copies,
which belong to the Company or any related entity or are related to the business
of, or the services you performed for, the Company or any related entity, for
any customer, including but not limited to any property, documents, files,
correspondence, emails and other electronic communications, reports, materials,
legal documents, contracts, marketing materials, and other items containing
trade secret, proprietary or confidential information and materials.



6.
Non-Disparagement. You agree that you will not make any material disparaging or
negative remarks, whether oral or in writing, regarding the Company, or their
respective officers, directors, employees or affiliates, or their respective
operations, products and/or services except for remarks to employees or
directors of the Company in connection with the performance of services under
the Consultant Agreement. Neither this Section nor any other provision of this
General Release affects or restricts your obligation to provide good faith
truthful information in connection with an application for state unemployment
compensation benefits, or to provide any other good faith truthful information
required in response to a government inquiry, in response to a valid subpoena or
court order, in an action to enforce the terms of this General Release or as
otherwise specifically required by law. In addition, neither this Section nor
any other provision of this General Release affects or restricts your obligation
to provide good faith truthful information in connection with the filing of a
claim or charge with, or an investigation, hearing or proceeding conducted by, a
governmental agency, including the SEC, the CFTC, the EEOC or similar state
agencies. You acknowledge and agree however (as indicated above in Section 1 of
this General Release) that you will not be entitled to recover any award of
money, compensation, costs, attorney’s fees or damages whatsoever from the
Company or any of the other Releasees in connection with any charge of
discrimination or other claim that has been released and/or waived under Section
1 of this General Release or if you have such a charge or claim filed on your
behalf, and you agree that the Retirement Package, and other benefits set forth
in the Retirement Agreement, that you receive or for which you are eligible
under the Retirement Agreement fully and completely compensate you for any and
all claims you may have against the Company or any of the related entities and
individuals released in Section 1 of this General Release. You may not be held






--------------------------------------------------------------------------------





criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. Nothing in this General
Release is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).


7.
Return of Retirement Package. You will not receive the Retirement Package, and
other benefits set forth in the Retirement Agreement, and you will be required
to return any such payments or benefits made to you or on your behalf if you (i)
do not sign this General Release and return the original of this General Release
within the time period specified in this General Release, (ii) rescind the
release of ADEA Claims under this General Release after signing the General
Release, (iii) violate any of the terms and conditions set forth in this General
Release or (iv) intentionally and materially breach any provision of the
Confidentiality and Non-Competition Agreement between you and the Company dated
as of January 1, 2010 (the “Confidentiality Agreement”) and fail to cure such
breach (if curable) within thirty (30) days. The remedies provided for in this
Section 7 are in addition to any other remedies that may be available to the
Company under law or equity.



8.
Binding Effect. This General Release is final and binding upon and inures to the
benefit of the parties and their respective successors and legal representatives
and permitted assigns, and together with the applicable provisions of the
Confidentiality Agreement (defined above) constitutes the complete and exclusive
statement of the terms and conditions of your retirement. You acknowledge that
you have not relied on any representations or statements, whether oral or
written, other than the express statements of the Retirement Agreement and this
General Release (and the applicable provisions of the Confidentiality
Agreement), in signing this General Release. With the exception of the
Confidentiality Agreement and the Retirement Agreement, this General Release
supersedes and merges all prior negotiations, agreements and understandings
between the Company and you, if any. No modification, release, discharge or
waiver of any provision of this General Release shall be of any force or effect
unless made in writing and signed by the Company and you, and specifically
identified as an amendment, modification, release or discharge of this General
Release. If any term, clause or provision of this General Release is determined
for any reason by a court of competent jurisdiction to be invalid, unenforceable
or void, the determination shall not impair or invalidate any of the other
provisions of this General Release, all of which shall be performed in
accordance with their respective terms. However, if any of the waivers and
releases set forth in Section 1 of this General Release are held to be invalid,
void and/or unenforceable by a court or arbitrator then: the remaining waivers
and releases shall remain fully valid and enforceable and, upon request by the
Company, you shall immediately duly execute and deliver to the Company a release
and waiver that is legal and enforceable to the fullest extent of the law.



9.
Signing Period. By your signature to this General Release, you acknowledge and
agree that you have been given a period of at least twenty-one (21) calendar
days to consider this General Release prior to signing it and that you have not
signed it until the twenty-first day after receiving it or, if you have signed
it prior to the expiration of the twenty-one (21) day period, you are
acknowledging that you have done so knowingly and voluntarily and on the advice
of your own attorney at your expense and that the Company has in no way
requested, asked or required that you sign this General Release prior to the
expiration of the twenty-one (21) day period. By your signature you also
acknowledge and agree that the Company has advised you to consult with an
attorney of your choice at your expense prior to signing this General Release
and you have done so, or chosen not to do so, of your own accord. You further
agree that any modifications made to this General Release, material or
otherwise,






--------------------------------------------------------------------------------





do not restart or affect in any manner the consideration period of at least
twenty-one (21) calendar days.


10.
Confidentiality Agreement. By signing this General Release, you acknowledge and
agree that the post-termination obligations and provisions of the
Confidentiality Agreement will continue in full force and effect according to
the applicable terms of the Confidentiality Agreement following your
termination. By signing this General Release, you represent that you have
complied with all obligations, terms and provisions of the Confidentiality
Agreement and will continue to comply with the obligations that survive
termination of your employment.





11.
Right to Rescind Release of ADEA Claims. You are hereby notified of your right
to rescind the release of claims in regard to claims arising under the Federal
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA Claims”)
within seven (7) calendar days after signing this General Release (the
“Rescission Period”). In order to be effective, the rescission must be in
writing and delivered to Ms. Casner, Senior Vice President - Chief Human
Resources Office, Cantel Medical Corp., 150 Clove Road, Little Falls, New Jersey
07424, by hand, email to HRIS@cantelmedical.com (with a copy to
jcasner@cantelmedical.com and pclifford@cantelmedical.com) or mail. If delivered
by mail, the rescission must be postmarked within the required period, properly
addressed to Ms. Casner, as set forth above, and sent by certified mail, return
receipt requested. It is further understood that, if you rescind the release of
ADEA Claims in accordance with this Section, or if you decide not to sign this
General Release, the Company shall have no obligation to provide the Retirement
Package or any other benefits provided under the Retirement Agreement, and you
shall be required to return or repay any such payments or benefits already
provided to you or made on your behalf.



12.
Governing Law; Jurisdiction. This General Release will be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to principles of conflicts of laws. As to any dispute concerning or arising out
of this General Release, each of Cantel and you hereby expressly consent to
personal jurisdiction in the State of New Jersey, hereby submit to the exclusive
jurisdiction of the state and federal courts located in the State of New Jersey,
County of Passaic, and further agree not to assert that any action brought in
such jurisdiction has been brought in an inconvenient forum or that such venue
is improper. To the extent permitted by law, any and all claims asserted in such
an action shall be adjudicated by a judge sitting without a jury.



13.
Severability. If any one or more of the provisions of this General Release is
held invalid, illegal or unenforceable, the remaining provisions of this General
Release shall be unimpaired, and the invalid, illegal or unenforceable provision
shall be replaced by a mutually acceptable valid, legal and enforceable
provision that comes closest to the intent of the parties.



Eric, your signature below indicates that you have carefully read, understand
and agree to all terms and provisions of this General Release in its entirety.
Your signature further indicates that you have had a sufficient and reasonable
amount of time prior to signing this General Release to ask questions regarding
this General Release, that you have been advised to seek legal advice and that
you have signed this General Release as a free and voluntary act.









--------------------------------------------------------------------------------





If you wish to receive the Retirement Package, and other benefits set forth in
the Retirement Agreement, you must sign and return the original of this General
Release to Jean Casner in Human Resources by hand, mail or overnight courier (as
set forth in Section 2 of the Retirement Agreement) no earlier than the
Retirement Date and no later than the close of business on the twenty-first day
following the Retirement Date. You must also abide by all other terms of this
General Release.


ACCEPTANCE AND AGREEMENT TO GENERAL RELEASE


By signing below, I, Eric Nodiff, acknowledge and agree to the following:
•
I have had adequate time to consider whether to sign this General Release.

•
I have read this General Release carefully.

•
I understand, accept and agree to all of the terms of this General Release.

•
I am knowingly and voluntarily releasing my claims as set forth in this General
Release.

•
I have not, in signing this General Release, relied upon any representations or
statements, written or oral, or explanations made by the Company except for
those specifically set forth in this General Release.

•
I intend this General Release to be legally binding.

•
I have kept a full copy of this General Release for my records.



I am signing this General Release no earlier than the Retirement Date as defined
above and no later than the close of business on the twenty-first day
thereafter.






________________________________            __________________________________                                                    
Date                            Eric Nodiff















--------------------------------------------------------------------------------





Exhibit B
CONSULTANT AGREEMENT


This CONSULTANT AGREEMENT (this “Agreement”) is effective as of August 1, 2019
(the “Effective Date”) by and between Cantel Medical Corp. (the “Company”) and
Eric Nodiff, Single member LLC or similar disregarded entity may be inserted. an
independent consultant (“Consultant”). The Company and Consultant are
collectively referred to as the “Parties” and individually as a “Party” in this
Agreement.
WHEREAS, the Company desires to engage Consultant to perform certain consulting
services for the Company, and Consultant desires to accept such engagement,
pursuant to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
ARTICLE 1
SERVICES AND FEES
1.1    Services. Consultant will provide consulting services for the Company
related to legal support for mergers and acquisitions and, to the extent
mutually agreed, other matters of the nature historically performed by
Consultant (the “Services”) on the terms and conditions set forth herein.
Consultant will take direction from Jeff Mann, SVP and General Counsel of the
Company, and his designees. Consultant will have the right to determine how he
will provide the services. The Company acknowledges that the Services will
generally be provided on a part time basis as determined by Jeff Mann and in
consultation with Consultant; provided, however, that the specific time required
for Services will vary based on the specific matter(s) Consultant is working on.
Consultant will provide the Services independently and without use of Company
personnel or other resources, except to the extent approved in advance by the
Company (e.g., pertinent files, electronic documents, etc.).
1.2    Compensation. In consideration for the Services rendered by Consultant
hereunder, the Company agrees to pay Consultant a fixed consulting fee of
$27,500 per month during the term of this Agreement. It is anticipated by the
Parties that Consultant will provide between 500 and 700 hours of Services over
the term of this Agreement. In the event that Consultant provides less than 500
hours of Services during the term of this Agreement, there will be no adjustment
to the monthly payment. In the event that Consultant provides more than 700
hours of Services during the term, Consultant will provide documentation for
such hours and invoice the Company for each such hour of Service in excess of
700 hours at the rate of $500 per hour or such other rate that is mutually
agreed in writing by the parties. Consultant shall be responsible for
documenting hours and work performed and shall keep the Company reasonably
apprised (by email to Jeff Mann or his designee) on a monthly basis as to the
hours of Services accrued to-date under the Agreement. The number of hours
performed will be deemed final and approved unless the Company gives Consultant
a written notice disputing such number of hours together (with a reasonably
detailed explanation of the basis for such dispute) within ten (10) days
following Consultant’s submission of his monthly report. Payment will be made
within ten (10) days following receipt of an invoice from Consultant, or
monthly, as the parties may agree. In addition, the Company will pay all of
Consultant’s reasonable travel, food and related expenses (consistent with the
Company’s travel policies for senior executives) incurred in connection with the
Services that are approved in advance by the Company.





--------------------------------------------------------------------------------





1.3    Consultant will provide a written Statement of Work to be approved by
Jeff Mann prior to any work commencing, setting forth the scope of Services and
a good faith estimate of the number of hours and travel expenses expected to be
incurred by Consultant for such work.
ARTICLE 2
INDEPENDENT CONSULTANT RELATIONSHIP
2.1    Independent Contractor Status. To the fullest extent permitted by law,
Consultant will be an independent contractor to the Company. Consultant will not
be deemed an agent, employee or servant of the Company. Neither the Company nor
Consultant will have any right to act on behalf of or bind the other Party for
any purpose. Consultant is authorized only to provide the Services in accordance
with the terms of this Agreement. Consultant does not have the right to enter
into any contract or agreement (whether written or oral) on behalf of the
Company. Consultant is not authorized to make any commitments or create any
obligation on the Company’s behalf. The Company acknowledges and agrees that the
Services will involve business consulting and advice, and not involve legal
services or the practice of law. The Company agrees to utilize legal counsel in
connection with any Services to the extent necessary.
2.2    No Employee Benefits. In connection with the Services and this Agreement,
Consultant: (a) acknowledges and agrees that Consultant will not receive or be
eligible to receive from the Company or any of its affiliates or subsidiaries
any benefits provided to employees of the Company or any of its affiliates or
subsidiaries; (b) hereby declines all offers of employee benefits from the
Company or its affiliates or subsidiaries; and (c) to the extent permitted by
law, waives any and all rights and claims to such employee benefits. The
foregoing will not nullify or otherwise affect any obligation the Company has to
Consultant under the Retirement Agreement dated January [INSERT], 2019 between
the parties (the “Retirement Agreement”) and the General Release provided in
accordance with the Retirement Agreement.
2.3    Tax Treatment. Consultant will be solely responsible to pay any and all
state, local and/or federal income, Social Security and unemployment taxes
payable with respect to all compensation payable to Consultant under this
Agreement. The Company will not withhold any taxes or issue W-2 forms for
Consultant, but will provide Consultant with a Form 1099 if and as required by
law.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES
3.1    Consultant’s Representations, Warranties and Agreements.
3.1.1    Consultant represents and warrants to the Company that: (a) all
Services provided hereunder will be performed to the best of his ability with
the standards of care, skill and diligence used by persons who are skilled,
trained and experienced with respect to the Services to be provided hereunder;
(b) neither the execution of this Agreement nor the performance of his
obligations hereunder will violate any other agreement pursuant to which
Consultant may be a party; and (c) Consultant has the right and authority to
execute, deliver and perform this Agreement, and that he is not, and during the
term of this Agreement will not be, a party to any agreement, contract or
undertaking which would restrict or prohibit him in any way from undertaking or
performing or discharging any of his duties and responsibilities under this
Agreement.





--------------------------------------------------------------------------------





3.1.2    Consultant represents that he has no conflicts of interest in the
performance of Services hereunder and that if any such conflicts arise during
the term of this Agreement, he will promptly disclose them to the Company.
3.1.3    The compensation paid hereunder has been established through good faith
and arms-length bargaining and represents the fair market value of the Services
rendered.
ARTICLE 4
COMPLIANCE WITH LAWS
4.1    Compliance with Laws. In connection with the performance of Services
pursuant to this Agreement, Consultant will comply with the provisions of all
applicable state, local and federal laws, regulations, ordinances, requirements
and codes. Consultant further agrees to comply with the Company’s policy of
maintaining a business environment free of all forms of discrimination including
sexual harassment.
ARTICLE 5
NON-DISCLOSURE; NON-USE; AND NON-COMPETE
5.1    Confidential Information. The term “Confidential Information” means all
information (whether or not specifically labeled or identified as confidential),
in any form or medium, that is disclosed to, or developed or learned by,
Consultant in connection with the performance of the Services hereunder, and
that relates to the business, products, research or development of the Company
or its affiliates, suppliers, clients or customers. Confidential Information
will not include any information that Consultant can demonstrate: (a) is
publicly known through no wrongful act or breach of any obligation of
confidentiality; (b) was received by Consultant from a third party not in breach
of any obligation of confidentiality; or (c) was independently developed by
Consultant without any use of any Confidential Information. Within five (5)
business days of the termination of this Agreement, Consultant will return to
the Company all Confidential Information and all other properties of the
Company.
5.2    Agreement to Maintain Confidentiality. Consultant acknowledges and agrees
that he will have access to and contribute to Confidential Information and that
he intends to protect the legitimate business interests of the Company.
Consultant agrees that, during the term of this Agreement and at all times
thereafter, he will not use for his benefit or the benefit of any other person,
and will not disclose to any other person or entity, any Confidential
Information, except to the extent such use or disclosure is required in the
performance of the Services, pursuant to Section 5.3 of this Agreement, or is
made with the Company’s prior written consent. Consultant will use his best
efforts and utmost diligence to safeguard the Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. However,
Consultant will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 U.S.C. § 1833(b).
5.3    Required Disclosures. In the event that Consultant is required by law or
court order to disclose any Confidential Information, Consultant will: (a)
promptly notify the Company in writing and in no event no later than five (5)
business days prior to any such disclosure; (b) cooperate with the Company to
preserve





--------------------------------------------------------------------------------





the confidentiality of such Confidential Information consistent with applicable
law; and (c) use Consultant’s best efforts to limit any such disclosure to the
minimum disclosure necessary to comply with such law or court order.
5.4    Covenant Not To Compete. During the term of this Agreement, Consultant
will be free to pursue other consulting engagements, provided that Consultant
will not, directly or indirectly, either alone or in association with others:
(a) develop, design, market, sell or render products which are competitive with
Company products in the U.S. or Canada, or render services to anyone that
develops, designs, markets, sells or renders products which are competitive with
Company products in the U.S. or Canada; or (b) solicit any of the employees or
consultants of the Company to leave the employ of the Company. Consultant agrees
that the foregoing limitations are reasonable and do not preclude Consultant
from pursuing his livelihood. However, if any such limitation is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time, over too great a range of activities or in too broad a
geographic area, it will be interpreted to extend only over the maximum period
of time, range of activities or geographic area, as the case may be, as to which
it may be enforceable.


ARTICLE 6
TERM
6.1    In General. This Agreement will be effective for the one (1) year period
ending July 31, 2020.
6.2    Early Termination Provisions. Notwithstanding Section 6.1, this Agreement
may be terminated (i) by Consultant at any time by providing at least thirty
(30) days’ notice to the Company, and (ii) by the Company by providing at least
one-hundred eighty (180) days’ notice to Consultant at any time by the Company
following a Change in Control (as defined in the Amended and Restated Executive
Severance Agreement dated as of November 17, 2014), in each case for any reason
or no reason. In the event this Agreement is terminated by either party, all
accrued but unpaid amounts through the last day of the month that the
termination occurs shall be payable to Consultant as provided in Section 1 of
this Agreement, and, following such termination, the Company shall maintain the
right to enforce all applicable terms of this Agreement including Sections 2, 3,
4, and 5 herein.
ARTICLE 7
MISCELLANEOUS
7.1    No Present or Future Agreements or Employment Promises. Consultant
acknowledges that the Company makes no promise regarding the renewal or
extension of this Agreement or future agreements, or any promise of present or
future use of Consultant.
7.2    Assignments; Waiver. This Agreement may not be assigned by Consultant, in
whole or in part, without the prior written consent of the Company.
7.3    Governing Law. This Agreement will be governed by and construed in
accordance with, the laws of the State of New Jersey, without giving effect to
any principles of conflicts of law.
7.4    Severability; Survival. If any provision of this Agreement is held or
declared to be prohibited or invalid under applicable law, such provision will
be ineffective only to the extent of such prohibition or





--------------------------------------------------------------------------------





invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement.
7.5    Entire Agreement; Amendments; Counterparts. This Agreement, which is
entered into in connection with the Retirement Agreement, contains the entire
agreement between the Parties hereto with respect to the subject matter hereof
and supersedes any previous understandings or agreements, whether written or
oral, in respect of such subject matter. The language used in this Agreement
will be deemed to express the mutual intent of the Parties, and no provision of
this Agreement will be presumptively construed against any Party. This Agreement
may only be amended by a written instrument executed by the Parties hereto. This
Agreement may be signed in one or more counterparts, each of which will
constitute one and the same instrument.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
CANTEL MEDICAL CORP.


By:_________________________________
Name: George L. Fotiades
Title: President and CEO


CONSULTANT


__________________________________
[Eric Nodiff or contracting entity]





